Citation Nr: 0618050	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2003 rating decision 
of the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 2005, the Board denied this claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The veteran's attorney and the 
Secretary filed a Joint Motion for Remand and to Stay 
Proceedings.  In November 2005, the Court granted the motion 
and vacated and remanded the Board's decision for 
readjudication consistent with the motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his PTSD is more severe than is 
currently reflected in the 50 percent rating assigned, and 
that the disability makes him essentially unemployable.  
However, there is conflicting evidence of record as to the 
severity of the veteran's PTSD.  On the most recent VA 
examination conducted in January 2003, the veteran denied 
suicidal or homicidal ideation; however on private evaluation 
in April 2004, the examiner stated that the veteran had 
reduced his suicidal/homicidal ideation.  A GAF of 40 was 
assigned by the January 2003 examiner; however a GAF of 50 
was assigned in April 2004.  In addition, the veteran has 
been diagnosed with a personality disorder and obsessive 
compulsive disorder.  The appellant has pointed out that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that VA regulations require that, unless the symptoms and/or 
degree of impairment due to a veteran's service-connected 
psychiatric disability, here PTSD, can be distinguished from 
any other diagnosed psychiatric disorders, VA must consider 
all psychiatric symptoms in the adjudication of the claim.  
Based on the above, the veteran should be afforded a 
contemporaneous and thorough VA psychiatric examination.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); see also Mittleider v. West, 11 Vet. App. 181 (1998).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  It is imperative 
that the veteran's examiner review the 
evidence in the claims folder, and 
acknowledge this review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  Following 
a review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected PTSD, as 
opposed to any nonservice-connected 
disorders.  If it is impossible to 
separate the symptomatology of the 
service-connected PTSD from any other 
nonservice-connected disorders, the 
examiner should so indicate in the 
examination report.  In addition, the 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability.  In this regard, 
the examiner should further address the 
extent of any social and occupational 
impairment attributable to the PTSD.  The 
examiner should also utilize the 
diagnostic criteria set forth in DSM-IV 
and assign a Global Assessment of 
Functioning (GAF) score consistent with 
DSM-IV.  An explanation of the GAF score 
assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.

Moreover, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD has on his earning 
capacity and employability.  Since the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the medical specialist should 
be advised to address the social and 
industrial impairment of the appellant's 
service-connected PTSD, in correlation 
with the applicable diagnostic criteria 
set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2005).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for PTSD (Diagnostic Code 
9411).  

2.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to rating in excess of 50 
percent for PTSD and entitlement to a 
TDIU.  In readjudicating the claim for an 
increased rating, the RO must 
specifically consider the criteria listed 
in the Rating Schedule for PTSD 
(Diagnostic Codes 9411) and the holding 
in Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service- 
connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service- 
connected condition).  

3.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
No action by the appellant is required until he receives 
further notice.  The purpose of this REMAND is to ensure 
compliance with due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


